DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/22/2021. As directed by the amendment: Claims 1, 10, 16, and 19 have been amended, claims 3 and 21 have been cancelled, and no new claims have been added. Thus, claims 1-2 and 4-20 are presently pending in the application.
Applicant’s amendments to claim 19 overcome the previous 112 rejection and the drawing objection set forth in the Non- Final Office Action mailed 02/22/2021.

Response to Arguments
Applicant’s amendments and arguments regarding the claims have been fully considered.
Applicant argues that Rowbottom does not disclose a display indicator positioned directly adjacent to a first end of the elongate tube. However, a new ground of rejection in view of Goebel discloses a monitor directly adjacent to an elongate tube (discussed more below).
Applicant argues that Rowbottom fails to disclose a connector positioned between the display indicator and the elongate tube wherein the connector couples the display indicator to the elongate tube. Klein disclose a retention member 2’ located on the end that is outside the patient’s body. The display in both Rowbottom and Goebel is external to the patient and the tube, 
Applicant argues that Swisher fails to disclose “the display indicator included on the feeding port and positioned directly adjacent to the first end of the elongate tube”. Examiner now interprets the feeding port to be the connector (Detail A) in Rowbottom wherein the connector in Goebel is positioned directly adjacent to the first end of the elongate tube.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 7815629); in view of Rowbottom (US 2013/0281885) and Goebel (US 2009/0062725).
Regarding Claim 1, Klein discloses a percutaneous endoscopic gastronomy tube device (Fig.1) comprising: an elongate tube (tube (1); Fig.1) extending between a first end (proximal end portion (16); Fig.1) and a second end (distal end portion (17); Fig.1); a flange (inflation retention member (2); Fig.1) coupled to the elongate tube at the second end (the inflation retention member (2) is located at the distal end portion (17) of tube (1) as seen in Fig.1); and a connector (non-inflatable retention member flange (2’); Fig.1) directly coupled to the first end (16) of the elongate tube (1), opposite the flange (the non-inflatable retention member (2’) is connected to the proximal end portion (16) of the tube (1) as seen in Fig.1).
Klein does not appear to disclose a force sensor configured to generate a signal indicative of a force applied to the flange and that the sensor is embedded into the flange. Also, Klein does not disclose a display indicator positioned directly adjacent to the first end of the elongate tube that is opposite to the flange wherein the display indicator operatively coupled to the force sensor and a connector positioned between the display indicator and the elongate tube wherein the connector couples the display indicator to the elongate tube.
Rowbottom teaches it was known in the art to have a pressure sensor (28; Fig.6) that indicate a force applied to cuff (20) and the pressure sensor (28) can be located on the cuff (20) (fit of the ETT 10 in the patient's airway may be measured by calculating the change in pressure exerted against the surface of the patient's airway by using pressure sensors 28 disposed on the outer surface of the cuff 20 to determine when the cuff 20 is fully inflated; parag. [0044], lines 6-9). The display unit (56) is directly connected to the pressure sensor (28) via wires (The display unit 56 may be connected either with wires or wirelessly to the pressure sensor 28 on the lumen 12, carbon dioxide sensors, the pressure transducer, or any other suitable indicator included on the ETT 10; parag. [0046], first sentence). Rowbottom discloses a connector (Detail A; see below) couples and positioned between the ETT (10) and an external display unit (56), since the connector is located on the proximal end (14) of the tube. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a display and a force sensor that generates a signal indicating a force applied 
Modified Klein does not explicitly disclose that the display indicator is positioned directly adjacent to the first end of the elongate tube that is opposite to the first end. Goebel discloses a control device (20) that is directly adjacent to a delivery cannula (54) (Fig.1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Goebel to have a display directly adjacent to the tube in order to directly monitor the tube.

    PNG
    media_image1.png
    174
    180
    media_image1.png
    Greyscale




Regarding Claim 2, Klein as modified discloses all of the limitations claim 1 above.
Klein does not appear to disclose that the force sensor comprises one of a force sensing resistor or a pressure sensitive transducer.
Rowbotom teaches it was known in the art to have a pressure sensor be a force sensing resistor (The pressure sensor may be a force sensing resistor; parag. [0007], line 6)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a force sensing resistor in order to indicate that a pressure is being applied during use of the device.
Regarding Claim 4, Klein as modified discloses all of the limitations claim 1 above.

Rowbottom teaches it was known in the art to have batteries to power display unit (56; Fig.7) incorporated into the cuff (20) via JST connector (58) that connect electrically the display unit (56) with pressure sensor (28) (The display unit 56 may also be powered by a portable energy source, such as batteries or may be plugged in to a traditional power source; parag. [0047], lines 9-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a power source connected a force sensor in order for the force sensor to continuously detect the pressure during use of the device.
Regarding Claim 5, Klein as modified discloses all of the limitations claim 1 above.
Klein does not appear to disclose a wireless transmitter incorporated into the force sensor.
Rowbottom teaches it was known in the art to have a wireless transmitter connected to pressure sensor (28) (parag. [0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a wireless transmitter coupled to a force sensor in order to send the signal being detected by the force sensor during use of the device.
Regarding Claim 6, Klein as modified discloses the percutaneous endoscopic gastronomy tube device as set forth in claim 1, and further discloses wherein the flange (2) comprises a substantially hemispherical, hollow structure or a balloon capable of being inflated when the percutaneous endoscopic gastronomy tube device is in use (the retention .
Regarding Claim 7, Klein as modified discloses the percutaneous endoscopic gastronomy tube device as set forth in claim 1, and further discloses wherein the first end of the elongate tube is configured to be coupled to a feeding port (the tube (1) has a tubular shape that is fully capable of being connected to a feeding port that accepts the tubular tube (1)). 
Regarding Claim 8, Klein as modified discloses all of the limitations claim 1 above.
Klein does not appear to disclose one or more wires having a first end electrically attached to the force sensor and a second end connect to an external device.
Rowbottom teaches it was known in the art to have JST connector (58) on electrically connected to pressure sensor (28) and with display unit (56) (The display unit 56 may also be powered by a portable energy source, such as batteries or may be plugged in to a traditional power source; parag. [0047], lines 9-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a wire connecting the force sensor and an external device in order for the external device to be connected to the sensor.
Regarding Claim 10, Klein discloses a percutaneous endoscopic gastronomy system comprising: a percutaneous endoscopic gastronomy tube device (Fig.1) including:  an elongate tube (tube (1); Fig.1) extending between a first end (proximal end portion (16); Fig.1) and a second end (distal end portion (17); Fig.1); a flange (inflation retention member (2); Fig.1) coupled to the elongate tube at the second end (the inflation retention member (2) is located at the distal end portion (17) of tube (1) as seen in Fig.1).

Rowbottom teaches it was known in the art to have a pressure sensor (28; Fig.6) that indicate a force applied to cuff (20) and the pressure sensor (28) can be located on the cuff (20) (fit of the ETT 10 in the patient's airway may be measured by calculating the change in pressure exerted against the surface of the patient's airway by using pressure sensors 28 disposed on the outer surface of the cuff 20 to determine when the cuff 20 is fully inflated; parag. [0044], lines 10-15). The signal from the pressure sensor is received, analyzed, and displayed by a microcontroller and monitor (parag. [0035]). Connector (Detail A; see above) is coupled to the proximal end (14) of the lumen (12) (opposite to the flange, since the flange in Klein id located inside the patient and the connector is located outside the patient).
The display unit (56) is coupled to the pressure sensor (28) via wires (The display unit 56 may be connected either with wires or wirelessly to the pressure sensor 28 on the lumen 12, carbon dioxide sensors, the pressure transducer, or any other suitable indicator included on the ETT 10; parag. [0046], first sentence), and the microcontroller is connected to the pressure sensor (the display unit (56) is connected to the microcontroller via the pressure sensor (28)).

Modified Klein does not explicitly disclose that the display indicator is positioned on the feeding port and directly adjacent to the first end of the elongate tube. Goebel discloses a control device (20) that is directly adjacent to a delivery cannula (54) and a tube segment (19) (Fig.1).
Regarding Claim 11, Klein as modified discloses all of the limitations claim 10 above.
Klein does not appear to disclose an output signal indicating a force sensed by a force sensor.
Rowbottom teaches it was known in the art to an output signal from the monitor that indicate the pressure sensed by the pressure sensor (parag. [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a signal from the force sensor to indicate a force in order to indicate pressure while using the device.
Regarding Claim 12, Klein as modified discloses all of the limitations claim 10 above.
Klein does not appear to disclose analyzing the received signal from a force sensor comprises determining when an adverse event has occurred.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to analyze the received signals from the force sensor in order to determine any unwanted pressure in the patient.
Regarding Claim 13, Klein as modified discloses all of the limitations claim 12 above.
Klein does not appear to disclose a memory coupled to the processing device wherein the memory stores one criterion indicative of the adverse event that occurred when the analyzing the received signal indicated that the least one criterion has met.
Rowbottom teaches it was known in the art to have data storage display that stores data from the pressure sensor (The display unit 56 may be part of a larger operating suit or electronic interface and may have electronic data storage capabilities; parag. [0047], lines 7-8)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a memory coupled to the processing device in order store and control signals indicated by the force sensor during use of the device.
Regarding Claim 14, Klein as modified discloses all of the limitations claim 10 above.
Klein does not appear to disclose the generated output signal provides a first display on the display indicator when the received signal equals or exceeds a predetermined force threshold.
Rowbottom teaches it was known in the art to have color indicators on the display that indicate the position of the ETT relative to the pressure on the pressure sensor with respect to a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have an output signal that indicate when the signal exceeds a predetermined force threshold in order to alert the clinician to dangerous movement or misplacement (parag. [0051], last sentence).
Regarding Claim 15, Klein as modified discloses all of the limitations claim 14 above.
Klein does not appear to disclose a power source coupled to a force sensor.
Rowbottom teaches it was known in the art to have batteries that power display unit (56) (The display unit 56 may also be powered by a portable energy source, such as batteries or may be plugged in to a traditional power source; parag. [0047], lines 9-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a power source connected a processing device in order to continuously detect the pressure during use of the device.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 7815629); in view of Rowbottom (US 2013/0281885), Goebel (US 2009/0062725), and Wondka (US 2009/0151719).
Regarding Claim 9, Klein as modified discloses all of the limitations claim 8 above.
Klein does not appear to disclose that the wires are electrically insulated from the elongate lumen.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Wondka to have an insulated wire in order for the force sensor to detect signals during use of the device.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 7815629); in view of Rowbottom (US 2013/0281885), Goebel (US 2009/0062725), and Swisher (US 9198835).
Regarding Claim 16, Klein as modified discloses all of the limitations claim 15 above. Klein does not appear to disclose a power source that defines at least a portion of the feeding port.
Swisher teaches it was known in the art to have an imaging feeding tube (510; Fig.32A) comprising of tube (512) and imaging assembly (518). Decoupling capacitors (598; Fig.36) are located inside the imaging assembly (518) that provide stable voltage supply to the camera (584) (the rigid-flex circuit 560 includes decoupling capacitors, generally indicated at 598, for providing a stable supply voltage with low noise to the camera 84. In the illustrated embodiment, the decoupling capacitors 598 are embedded in the camera mounting portion 582 of the rigid-flex circuit 560 between layers thereof; column 28, lines 15-20).

Regarding Claim 20, Klein as modified discloses the percutaneous endoscopic gastronomy system of claim 19 and Rowbottom further discloses comprising a feeding port (Detail A; see above) configured to be coupled to the first end of the elongate tube (the connector (Detail A) is located on the proximal end (14) of the tube; Fig.1).
Klein does not appear to disclose a power source that defines at least a portion of the feeding port.
Swisher teaches it was known in the art to have an imaging feeding tube (510; Fig.32A) comprising of tube (512) and imaging assembly (518). Decoupling capacitors (598; Fig.36) are located inside the imaging assembly (518) that provide stable voltage supply to the camera (584) (the rigid-flex circuit 560 includes decoupling capacitors, generally indicated at 598, for providing a stable supply voltage with low noise to the camera 84. In the illustrated embodiment, the decoupling capacitors 598 are embedded in the camera mounting portion 582 of the rigid-flex circuit 560 between layers thereof; column 28, lines 15-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Swisher to have a power source defining a portion of the feeding port in order to have a continuous recording of the data.
s 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 7815629); in view of Rowbottom (US 2013/0281885), Goebel (US 2009/0062725), and Nath (US 8057429).
Regarding Claim 17, Klein as modified discloses the percutaneous endoscopic gastronomy system of claim 15 and further discloses comprising a retention ring (second retention ring (33); Fig.1) slidably attached to the elongate tube (A physician or the patient can slide the second retention member 33 down towards the abdominal surface and the excess amount of the tube 1 can be cut off; parag. [53], lines 14-15).
Klein does not appear to disclose that the retention ring is secured in place along the elongate tube to prevent retention ring from sliding along the elongate 
Nath teaches it was known in the art to have a disk (48; Fig.7A) that slid through guide wire (32) and that the disk (48) has hooks that lock the disk (48) to wires (32) (the disk 48 is slid through a central hole for guide wire 32 passage. In an additional example, the disk 48 may have additional hooks or may use other devices to lock the disk 48 to the wire 32; parag. [32], lines 3-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Nath to have a retention ring that secure in place along the elongated tube in order to secure the device.
Regarding Claim 18, Klein as modified discloses all of the limitations claim 17 above, including the percutaneous endoscopic gastronomy with a display unit (56), but fails to specifically teach that the processing device, display indicator or a power source are incorporated into the retention ring.

Nath teaches it was known in the art to have a disk (48) (it is known to a person of ordinary skill in the art to have a processing device connected to a retention ring, since the retention ring is positioned above the patients skin (above the flange)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Nath to have a retention ring connected to a processing device in order to detect the signals while the device is secured during use.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 7815629); in view of Rowbottom (US 2013/0281885).
Regarding Claim 19, Klein as modified discloses a percutaneous endoscopic gastronomy system comprising: a percutaneous endoscopic gastronomy tube device (Fig.1) including: an elongate tube (1) extending between a first end (16) and a second end (17); a flange (2) coupled to the elongate tube at the second end (the inflation retention member (2) is located at the distal end portion (17) of tube (1) as seen in Fig.1).
Klein does not appear to disclose a force sensor configured to generate a signal indicative of a force applied to the flange and that the sensor is embedded into the flange and a power source coupled to a force sensor. Also, Klein does not disclose a display indicator coupled to the elongate tube, opposite the flange, the display indicator operatively coupled to the force sensor.
Rowbottom teaches it was known in the art to have a pressure sensor (28; Fig.6) that indicate a force applied to cuff (20) and the pressure sensor (28) can be located on the cuff (20). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a force sensor, a voltage-activated display indicator, a display unit, and a power supply to activate the display in order to record and monitor the readings of the pressure applied on the flange.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            /REBECCA E EISENBERG/Primary Examiner, Art Unit 3783